DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         






                     NO. 12-04-00338-CR
NO. 12-04-00375-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


THE STATE OF TEXAS,                                  §     APPEALS FROM THE 145TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

JAMES DON MOORE, JR.,
APPELLEE                                                        §     NACOGDOCHES COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            As Appellant, the State has filed a motion to dismiss these appeals.  The motion is signed by
Michael B. Bonner, Assistant District Attorney for Nacogdoches County.  No decision having been
delivered by this Court, the motion is granted, and the appeals are dismissed in accordance with
Texas Rule of Appellate Procedure 42.2(a).
Opinion delivered February 23, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





(DO NOT PUBLISH)